              Case 5:20-cv-05799-LHK Document 127 Filed 09/15/20 Page 1 of 6




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16     NATIONAL URBAN LEAGUE, et al.,           Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
                                                COURT’S SEPTEMBER 14, 2020,
18
              v.                                ORDER, ECF No. 113
19
       WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 14, 2020, ORDER, ECF No. 113
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 127 Filed 09/15/20 Page 2 of 6




1           Defendants respectfully submit this response to the Court’s Order dated September 14,
2    2020, ECF No. 113, and the questions the Court directed Defendants to address during the
3    September 14, 2020, case management conference.
4    I.     Investigation of Various Allegations
5           As explained in the attached declaration of James T. Christy, Assistant Director for Field
6    Operations in the Census Bureau, Defendants have investigated the allegations that the Court and
7    the Plaintiffs have brought to Defendants’ attention. See Christy Decl. ¶¶ 1, 12-21. This
8    investigation reveals that there has been no violation of the Court’s September 5, 2020, Order. See
9    id. To the contrary, the Census Bureau’s investigation reveals that the specific grievances
10   identified by the Court and the Plaintiffs reflect, at most, a misunderstanding on the part of
11   individual employees concerning the scope of their work and obligations.
12          Specifically, after investigating the allegation by an enumerator in Austin, Texas, (which
13   the enumerator submitted to the Court) the Census Bureau determined that the screenshot the
14   enumerator provided reflected an individual manager’s miscommunication regarding how
15   enumerators are to log hours in the system to receive assignments. Id. ¶ 13. Notwithstanding that
16   miscommunication, other enumerators supervised by that manager appear to have understood the
17   proper way to operate the system. Id. Further, the area in which the enumerator works has nearly
18   completed its enumeration, and enumerators from the completed area are travelling to other, less
19   complete, areas. Id. ¶¶ 14-15.
20          Similarly, in investigating the individual complaints raised by Plaintiffs, the Census Bureau
21   determined that the potential offices at issue had reached over 90% completion, and thus the
22   complaints identified (which are, in any event, hard to make out without specifics) are likely the
23   result of there not being enough work remaining to be completed in the area. Id. ¶¶ 16-18. To the
24   extent that a news article alleged that enumerators were being assigned grades for their
25   performance (ostensibly with some kind of employment implication), the Census Bureau
26   determined, consistent with what it indicated publicly to the reporter who wrote the story, that
27   “there was no [such] instruction given, nor was there evidence of [it] taking place.” Id. ¶ 20.
28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 14, 2020, ORDER, ECF No. 113
     Case No. 5:20-cv-05799-LHK
                                                      1
              Case 5:20-cv-05799-LHK Document 127 Filed 09/15/20 Page 3 of 6




1           The Census Bureau has likewise considered the allegation that the “Optimizer” software
2    had been malfunctioning prior to the issuance of the September 5, 2020, Order. Id. ¶¶ 17. The
3    information available to the Census Bureau indicates that these allegations are inaccurate. Id. As
4    Mr. Christy states, “staff who monitor and manage this system [] confirmed [that] the logs which
5    monitor system ‘up time’ reflect no unexpected outages.” Id. As far as the Census Bureau is
6    aware, the software is fully operational, and any malfunctions on individual devices do not
7    represent a widespread pattern. Id. ¶¶ 17, 19.
8           Finally, the Census Bureau considered the individual employee grievance that Plaintiffs
9    identify as having taken place in Tennessee, and determined that it was solely a personnel matter
10   that was being handled through the appropriate channels.           Id. ¶ 21.    Again, the alleged
11   technological malfunctions which Plaintiffs allege the employee suffered do not appear to be
12   replicated on any apparent scale. Id.
13          These findings confirm what should have been obvious from the face of Plaintiffs’
14   submissions: Plaintiffs’ allegations have nothing to do with the Census Bureau’s compliance with
15   the September 5, 2020, Order, and are, in any event, self-defeating. Plaintiffs cannot plausibly
16   believe that alleged malfunctioning of software “days before the Court entered the TRO”
17   implicates compliance. Pl. Resp. at 2, ECF 108 (emphasis added). Nor can Plaintiffs reasonably
18   suggest that an order directing the Census Bureau to cease implementing the Replan somehow
19   implicates individual personnel disputes with supervisors over hours worked and pay. Id. at 3.
20          As Defendants previously noted, any reading of the September 5, 2020, Order that would
21   place the Court in the position of supervising the daily hours and pay of individual staff serves
22   only to highlight the radical remedy that Plaintiffs are seeking in this action: the placement of the
23   entire census operation into judicial receivership, under which the Court would exercise
24   “supervisory control over the execution of the 2020 Census.” NAACP v. Bureau of the Census,
25   399 F. Supp. 3d 406, 416 (D. Md. 2019) (citing 13 U.S.C. § 141(a)), aff'd in part, rev'd on other
26   grounds, 945 F.3d 183 (4th Cir. 2019). But “[t]hat is not a remedy that a court has the authority,
27   expertise, or time to provide. Rather, Congress determined that it was the Bureau that was best
28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 14, 2020, ORDER, ECF No. 113
     Case No. 5:20-cv-05799-LHK
                                                      2
              Case 5:20-cv-05799-LHK Document 127 Filed 09/15/20 Page 4 of 6




1    equipped to complete this task.” Id. (citing 13 U.S.C. § 141(a)). See also Chirsty Decl. ¶¶ 3-4
2    (detailing the number of employees involved in the conduct of the census).
3           Mr. Christy’s declaration again details the steps that the Census Bureau took, hour by hour,
4    to comply with the Court’s September 5, 2020, Order after that Order was issued. Chirsty Decl.
5    ¶¶ 5-11; see also Defs’ Notice of Compliance, ECF No. 86. Neither the Plaintiffs nor the Court
6    have raised concerns about those steps or otherwise indicated that they are inadequate. As nothing
7    the Plaintiffs have brought to the Court’s attention implicates these compliance efforts, Defendants
8    believe that no further attention to Plaintiffs’ allegations, which Plaintiffs themselves failed to
9    “independently investigate[]”, Pls. Resp. at 2, is warranted. And the direction to investigate
10   individual employee disputes in the guise of compliance issues distracts the people charged with
11   running the census from the very real work of conducting the kind of accurate census that Plaintiffs
12   claim to want.
13   II.    Census Bureau’s Efforts to Address Wildfires and Other Natural Disasters
14          Pursuant to the Court’s request during the case management conference on September 14,
15   2020, Mr. Christy’s declaration further addresses the efforts that the Census Bureau is making to
16   enumerate households in areas affected by wildfires or other natural disasters. Christy Decl. ¶ 22.
17   Defendants respectfully submit that the Census Bureau has expertise in making contingency plans
18   and are employing that expertise as appropriate. Id. Defendants share the Court’s and the parties’
19   interest conducting an accurate census under difficult and trying circumstances, and are doing what
20   is in their power to do. Id. Moreover, the Census Bureau is transparent about its efforts, and will
21   continue to provide information on its website as it goes forward. Id. ¶ 23.
22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 14, 2020, ORDER, ECF No. 113
     Case No. 5:20-cv-05799-LHK
                                                      3
              Case 5:20-cv-05799-LHK Document 127 Filed 09/15/20 Page 5 of 6




1    DATED: September 15, 2020                    Respectfully submitted,
2
                                                  JEFFREY BOSSERT CLARK
3
                                                  Acting Assistant Attorney General
4
                                                  ALEXANDER K. HAAS
5                                                 Branch Director
6
                                                  DIANE KELLEHER
7                                                 BRAD P. ROSENBERG
                                                  Assistant Branch Directors
8

9                                                 /s/ Alexander V. Sverdlov
                                                  ALEXANDER V. SVERDLOV
10                                                  (New York Bar No. 4918793)
                                                  M. ANDREW ZEE (SBN 272510)
11                                                Trial Attorneys
12                                                U.S. Department of Justice
                                                  Civil Division - Federal Programs Branch
13                                                1100 L Street, NW
                                                  Washington, D.C. 20005
14                                                Telephone: (202) 305-0550
15
                                                  Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 14, 2020, ORDER, ECF No. 113
     Case No. 5:20-cv-05799-LHK
                                              4
             Case 5:20-cv-05799-LHK Document 127 Filed 09/15/20 Page 6 of 6




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 15th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
